Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/07/2022 has been entered.
Claim Objections
Claim 14 is objected to because of the following informalities:  
In claim 14, line 12, "when" should read - - in a case that - -
Appropriate correction is required.

Response to Amendment and Arguments
The Amendment filed 09/28/2022 has been entered. Claims 1-20 are currently pending in this application. Claims 14 and 15 are withdrawn.
Applicant’s arguments, see Pages 11-13, filed 09/28/2022, with respect to the rejection(s) of claim 1 have been considered and are persuasive. The rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see Pages 13-15, filed 09/28/2022, with respect to the rejection(s) of claim 14 have been considered and but they are not persuasive. Applicant states "… According to at least FIG. 3, FIG. 4, FIG. 5, FIG. 6,… the first conductive edge of the storage pattern is positioned between the marker (e.g., M13) and the drain electrode DE in the plan view of the display panel; the marker (e.g., M 13) overlaps with the branch member PCB t and is spaced from the drain electrode DE in the plan view of the display panel. In contrast, No's 133d and No's 175a and/or 175b are positioned at a same side relative to "the lower edge of the horizontal portion of 133a of PX_B" of No in the plan view of No's display panel. "The lower edge of the horizontal portion of 133a of PX_B" of No is not positioned between No's 133d and No's L75a and/or L75b in the plan view of No's display panel. No does not disclose, suggest, or render obvious the features in the manner claimed in Claim 14". Examiner respectfully disagrees. Claim is the metes and bounds of the invention. As stated in the rejection of claim 14 below, with broadest reasonable interpretation, No teaches that forming a marker (133c of PX_B in Fig. 21, [0145]) overlapping (Fig. 21) with a pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) in a plan view of the display panel (Fig. 21), wherein the marker (133c of PX_B in Fig. 21, [0145]) protruding from a first conductive edge (the edge of the horizontal portion of 133a of PX_B in Fig. 21) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20 and Fig. 10, [0121, 0145, 0123-0124]), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) comprises a branch member (the portions of the tilted 192a overlapping with 133c in Fig. 21) that is oblique (Fig. 21) relative to the first conductive edge of the storage pattern (the edge of the horizontal portion of 133a of PX_B in Fig. 21), wherein the first conductive edge (the edge of the horizontal portion of 133a of PX_B in Fig. 21) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20 and Fig. 10, [0121, 0145, 0123-0124]) is positioned between the marker (133c of PX_B in Fig. 21, [0145])  and the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in the plan view of the display panel (Fig. 21), and wherein the marker (133c of PX_B in Fig. 21, [0145]) overlaps (Fig. 21) with the branch member (the portions of the tilted 192a overlapping with 133c in Fig. 21) and is spaced (Fig. 21) from the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in the plan view of the display panel (Fig. 21).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over No (US 2015/0187290) in view of Han (US 2011/0216261) and Kang (KR 20150076750A).
Regarding claim 14, No teaches a method of processing a display panel (Fig. 20-21, Fig. 14-19, Fig. 2-3, [0142-0148, 0093-0141]), the method (Fig. 20-21, Fig. 14-19, Fig. 2-3, [0142-0148, 0093-0141]) comprising: 
forming a marker (133c of PX_B in Fig. 21, [0145]) overlapping (Fig. 21) with a pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) in a plan view of the display panel (Fig. 21), the display panel (Fig. 21) comprising a gate layer (the layer corresponding to 121/124a/124b/131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121-0124]) including a gate line (121 in Fig. 20-21, Fig. 18, [0121-0122]), a gate electrode (124a/124b in Fig. 20-21, Fig. 18, [0121-0122]), and a storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), comprising a data layer (the layer corresponding to 171a/171b/173a/173b/175a/175b/177a/177b in Fig. 20-21 and Fig. 18, [0126-0129]) including a data line (171a/171b in Fig. 20-21 and Fig. 18, [0126-0129]), a source electrode (173a/173b in Fig. 20-21 and Fig. 18, [0126-0129]), and a drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]), and comprising a pixel layer (the layer corresponding to 191a/191b/195a/195b/192a/192b in Fig. 20-21 and Fig. 18, [0131-0134]) including the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]); and 
wherein the marker (133c of PX_B in Fig. 21, [0145]) protruding from a first conductive edge (the edge of the horizontal portion of 133a of PX_B in Fig. 21) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20 and Fig. 10, [0121, 0145, 0123-0124]), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) is electrically connected to the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in a case that a portion of the pixel electrode is not cut (Fig. 20-21), wherein the pixel electrode (the pixel electrode corresponding to 192a, or 192a and 192b in Fig. 21 and Fig. 18, [0131-0134]) comprises a branch member (the portions of the tilted 192a overlapping with 133c in Fig. 21) that is oblique (Fig. 21) relative to the first conductive edge of the storage pattern (the edge of the horizontal portion of 133a of PX_B in Fig. 21), wherein the first conductive edge (the edge of the horizontal portion of 133a of PX_B in Fig. 21) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20 and Fig. 10, [0121, 0145, 0123-0124]) is positioned between the marker (133c of PX_B in Fig. 21, [0145])  and the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in the plan view of the display panel (Fig. 21), and wherein the marker (133c of PX_B in Fig. 21, [0145]) overlaps (Fig. 21) with the branch member (the portions of the tilted 192a overlapping with 133c in Fig. 21) and is spaced (Fig. 21) from the drain electrode (175a, and/or 175b in Fig. 20-21 and Fig. 18, [0126-0129]) in the plan view of the display panel (Fig. 21).
No does not teach that the process is repairing the display panel, and cutting between the source electrode and the data line based on a position of the marker to prevent a data voltage from being applied to the pixel electrode or cutting the portion of the pixel electrode based on the position of the marker to prevent the data voltage from being applied to an area of the pixel electrode.
Han teach that a process is repairing the display panel (Fig. 2 and 4-7,[0052-0066]), and cutting between the source electrode and the data line based on a position of the marker to prevent a data voltage from being applied to the pixel electrode or cutting (Fig.5-7,[0053-0054,0063-0066]) a portion of the pixel electrode (the portions corresponding to the  d/c/e in Fig. 5-7,[0053-0054,0063-0066]) to prevent the data voltage from being applied to an area of the pixel electrode ([0053-0054, 0063-0066]).
Kang teaches that (Fig. 13, pages 9-10 of English Translation of KR 20150076750A) cutting (the cutting corresponding to CP2/CP1 in Fig. 13) a portion of an electrode (1020 in Fig. 13) in based on the position of a marker (1321/1312 in Fig. 13) protruded from an adjacent conductive edge (the edge of 820 in Fig. 13) to prevent the data voltage (Fig. 13, pages 9-10) from being applied to an area of the electrode (1020 in Fig. 13).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Han and Kang for the system of No such that the process is repairing the display panel, and cutting a portion of the pixel electrode based on the position of the marker of the system of No to prevent the data voltage from being applied to an area of the pixel electrode. The motivation is to easily repair a pixel defect in which a pixel shines during a black screen image (Han, [0012, 0009]), and it help guiding the cutting point (Kang, page 3, Paragraph 4).
Regarding claims 15-16 and 19-20, No also teaches the following elements:
(Claim 15) a protrusion (133d of PX_R and PX_C in Fig. 20, [0145]) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) protrudes (Fig. 20) from a second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), overlaps (Fig. 20-21) a corresponding drain electrode (175a and 177a in Fig. 20 and Fig. 18, [0126-0129]) of the data layer (the layer corresponding to 171a/171b/173a/173b/175a/175b/177a/177b in Fig. 20-21 and Fig. 18, [0126-0129]), and is wider than (Fig. 20-21) the marker (133c of PX_B in Fig. 21, [0145]) in a lengthwise direction (the horizontal direction in Fig. 20) of the second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]), and the second conductive edge (the lower edge of the horizontal portion of 133a of PX_R and PX_C in Fig. 20) is not perpendicular to (Fig. 20-21) the first conductive edge (the lower edge of the horizontal portion of 133a of PX_B in Fig. 21 and Picture 4) of the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]).  
(Claim 16) the storage pattern (131/133a/133b/133c/133d/133d in Fig. 20-21 and Fig. 10, [0121, 0145, 0123-0124]) includes a first extending portion (133a in Fig. 20-21, [0123]) extending in a horizontal direction (Fig. 20-21) and a second extending portion (133b in Fig. 20-21, [0123]) connected to (Fig. 20-21) the first extending portion (133a in Fig. 20-21, [0123]) and extending in a vertical direction (Fig. 20-21), and the marker (133c of PX_B in Fig. 21, [0145])  protrudes (Fig. 21) from the first extending portion (133a in Fig. 21, [0123]) and is spaced apart (Fig. 21) from the second extending portion (133b in Fig. 21, [0123]).
(Claim19) wherein an edge of the branch member (the portions of the tilted 192a overlapping with 133c in Fig. 21) extends beyond (Fig. 2 and Fig. 20-21) a closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 20) in the plan view of the display panel (Fig. 2 and Fig. 20-21).
(Claim 20) the marker (133c of PX_B in Fig. 21, [0145]) is surrounded (Fig. 21) by a first- direction central line of the pixel electrode (the horizontal central line of the pixel electrode corresponding to 192a in Fig. 21 and Fig. 18, [0131-0134]), a second-direction central line of the pixel electrode (the vertical central line of the pixel electrode corresponding to 192a in Fig. 21 and Fig. 18, [0131-0134]), a first-direction section (133a in Fig. 21) of a closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 21), and a second-direction section (the left 133b in Fig. 21) of the closed conductive structure of the storage pattern (the closed structure corresponding to 131/133a/133b in Fig. 21) in the plan view of the display panel (Fig. 21 and Picture 4).

Allowable Subject Matter
Claims 1-13 and 17-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1-13 and 18, none of the prior art discloses or suggests that a display panel comprising: a gate layer including a gate pattern and a storage pattern spaced apart from the gate pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion electrically connected to the drain electrode through a contact hole, a pixel connecting portion extending from the pixel pad portion and at least partially positioned beyond a closed conductive structure of the storage pattern in a plan view of the display panel, and a pixel electrode electrically connected to the pixel pad portion through the pixel connecting portion, wherein the pixel electrode comprises a connecting branch directly connected to the pixel connecting portion; and a marker protruding from a first conductive edge of the storage pattern, spaced from the drain electrode in the plan view of the display panel, and overlapping with the connecting branch in the plan view of the display panel, wherein “the first conductive edge of the storage pattern is positioned between the marker and the contact hole in the plan view of the display panel” in combination with the other required elements of the claim. 
The most relevant reference, No et al. (US 2015/0187290, at least Fig. 20-21) only discloses a display panel comprising: a gate layer including a gate pattern and a storage pattern spaced apart from the gate pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion electrically connected to the drain electrode through a contact hole, a pixel connecting portion extending from the pixel pad portion and at least partially positioned beyond a closed conductive structure of the storage pattern in a plan view of the display panel, and a pixel electrode electrically connected to the pixel pad portion through the pixel connecting portion, wherein the pixel electrode comprises a connecting branch directly connected to the pixel connecting portion; and a marker protruding from a first conductive edge of the storage pattern, spaced from the drain electrode in the plan view of the display panel, and overlapping with the connecting branch in the plan view of the display panel.

Regarding independent claim 17, none of the prior art discloses or suggests that a display panel comprising a gate layer including a gate pattern including a gate line and a gate electrode and a storage pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion, a pixel connecting portion and a pixel electrode; and a marker having a relatively different position according to a position of the pixel electrode in the display panel, wherein the marker overlaps the pixel electrode; the marker is disposed in one of a first area, a second area, a third area and a fourth area which are divided by a horizontal central line of the pixel electrode and a vertical central line of the pixel electrode; wherein “in a case that the marker is disposed in the first area, a first cutting line is disposed between a closest source electrode and a closest data line from a central point of the pixel electrode in a first diagonal direction which is toward the first area from the central point, in a case that the marker is disposed in the second area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a second diagonal direction which is toward the second area from the central point, in a case that the marker is disposed in the third area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a third diagonal direction which is toward the third area from the central point, and in a case that the marker is disposed in the fourth area, the first cutting line is disposed between a closest source electrode and a closest data line from the central point of the pixel electrode in a fourth diagonal direction which is toward the fourth area from the central point” in combination with the other required elements of the claim. 
The most relevant reference, No et al. (US 2015/0187290, at least Fig. 20-21) only discloses a display panel comprising a gate layer including a gate pattern including a gate line and a gate electrode and a storage pattern; a data layer including a data line, a source electrode and a drain electrode; a pixel layer including a pixel pad portion, a pixel connecting portion and a pixel electrode; and a marker having a relatively different position according to a position of the pixel electrode in the display panel, wherein the marker overlaps the pixel electrode; the marker is disposed in one of a first area, a second area, a third area and a fourth area which are divided by a horizontal central line of the pixel electrode and a vertical central line of the pixel electrode.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871